DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 seems to include a typographical error wherein “50 km/” should be corrected to read “50 km/h”. Appropriate correction is required.
Claims 14-16 are objected to due to their dependency on an objected based claim. 
Claim 19 objected to because of the following informalities:  Claim 19 seems to include a reference number “melt water (22)”, the reference number should be removed. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “outlet device” (Claim 18, described in P[0039-0040]). The recitation of “outlet device” is being interpreted under 112(f). The limitation outlet device is further defined within the present application as a hole or an opening with such a small diameter that the melt water can emerge from the collecting container only in droplets, or the outlet device is a valve which can be opened or closed, for example by an electrical control member. Therefore, “outlet device” is being interpreted under 112(f) and further understood as any opening or valve, electronic or otherwise, through which water is discharged from a container, or the equivalence thereof. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claim 3; the limitations “wherein the maximum value is less than 50% of the total amount of melt water produced in the defrosting process” appears to lack support in the application as originally filed. It is unclear whether the total amount of melt water produced in a defrosting process is the total amount of melt water produced in one cycle of a defrosting operation or the total amount of water produced during the entire defrosting process. Moreover, It is unclear how the total amount of melt water produced is measured; while an example scenario is provided by the applicant in the specification [0025]; wherein “If, for example, 100 ml of melt water accumulates during a defrosting process, according to the method it can be provided that the amount of melt water discharged to the local region of the floor beneath the motor vehicle is less than 50 ml, more preferably less than 10 ml, particularly preferably less than 5 ml.”, it is unclear how, when, or under what conditions a baseline amount of melt water during a defrosting process is determined (i.e. accounting for the effects of outdoor air temperatures, measured before each respective trip or based upon historical data). Furthermore, it is unknown how a percentage of an undetermined total amount of melt water is determined, wherein there lacks a distinct criticality to the reasoning behind determining each percentage value and as such implies that the values have been chosen arbitrarily.  
In re claim 4; the limitations appear to lack support in the application as originally filed and contains similar issues to those addressed in the 112(a) rejection of claim 3 above. Claim 4 is further rejected for depending upon a rejected base claim. 
In re claim 5; the limitations appear to lack support in the application as originally filed and contains similar issues to those addressed in the 112(a) rejection of claim 3 above. Claim 5 is further rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 3-16 and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 3; the limitation(s), “the total amount of melt water” are unclear. The limitation of “total amount of melt water” is confusing as it is unknown how the total amount of melt water is determined or measured, further discussed in the 112(a) rejection in re claim 3 above; furthermore, the limitation lacks antecedent basis and in part renders the scope of the claim indefinite.
In re claim 4; included due to dependency upon a rejected base claim. 
In re claim 5; included due to dependency upon a rejected base claim.
In re claim 6; the limitation(s), “and/or” are unclear. The limitation of “and/or” is confusing as it is unclear how the features of claimed limitation relate to one another and the inclusion of the phrase “and/or” in part renders the scope of the claim indefinite. It is suggested that the limitation “and/or” be changed to simply read “or” since it is well established in case law that “or” refers to one, the other, or both of a set of alternatives.
In re claims 7-10 and 18; included due to dependency upon a rejected base claim.
In re claim 11; the limitation(s), “wherein the defrosting process is carried out only while the motor vehicle is in motion” are unclear. The limitation of “wherein the defrosting process is carried out only while the motor vehicle is in motion” is confusing as it is unclear how the features of claimed limitation relate to the “local region” disclosed in claim 1. A local region as recited in re claim 1 and further disclosed within the specification is defined as a region which can be a limited region at the location of the vehicle in the case of a stationary motor vehicle [0022]. The limitation of claim 11 “wherein the defrosting process is carried out only while the motor vehicle is in motion” seems to contradict the features of base claim 1 as well as the disclosure within the specification and in part renders the scope of the claim indefinite.
In re claim 12; the limitation(s), “route” is unclear. The limitation of “route” is confusing as it is unclear if the defrosting process is distributed over a route of travel during the operation of a motor vehicle or if the defrosting process is distributed over a route of drainage pipes leading to the outside of the system. For the purposes of compact prosecution “route” will be interpreted under broadest reasonable interpretation as distributing the defrosting process through a predetermined discharge path used to route water from the interior of the system to outside the system.
In re claim 13; the limitation(s), “and/or” are unclear. The limitation of “and/or” is confusing as it is unclear how the features of claimed limitation relate to one another and the inclusion of the phrase “and/or” in part renders the scope of the claim indefinite. It is suggested that the limitation “and/or” be changed to simply read “or” since it is well established in case law that “or” refers to one, the other, or both of a set of alternatives.
In re claims 14-16; included due to dependency upon a rejected base claim.
In re claim 18; the limitation(s), “and/or” are unclear. The limitation of “and/or” is confusing as it is unclear how the features of claimed limitation relate to one another and the inclusion of the phrase “and/or” in part renders the scope of the claim indefinite.  It is suggested that the limitation “and/or” be changed to simply read “or” since it is well established in case law that “or” refers to one, the other, or both of a set of alternatives.
In re claim 19; the limitation(s), “melt water (22) is evaporated” are unclear. The limitation of “melt water (22) is evaporated” is confusing as it is unclear if the melt water evaporated is directed to a natural process or if the evaporation depends upon a particular design feature of the system. Due to the fact that naturally occurring processes are not recognized as patentable subject matter, clarification is required. Accordingly, the meets and bounds of the limitation is unclear and in part renders the scope of the claim indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemiya (US 20130118195 A1), and further in view of Onimaru (US 20120262881 A1).
In re claim 1, Ikemiya discloses a method for de-icing a heat exchanger arranged in a motor vehicle (refrigerated vehicle 10), comprising: 
carrying out a defrosting process for removing a layer of frozen water or frost formed on a surface of the heat exchanger, wherein the defrosting process comprises heating the surface and producing melt water (“The high-pressure gas refrigerant (so-called "hot gas") circulates through the heat transfer pipe of the evaporator (35). Thus, in the evaporator (35), frost adhered to the periphery of the heat transfer pipe is gradually heated from the inside of the heat transfer pipe by the refrigerant... As a result, the frost adhered to the evaporator (35) is gradually melted, and then is dropped from the heat transfer pipe.”; [0105-0106]), 
wherein an amount of melt water is discharged to outside the motor vehicle (“After frost (ice blocks etc.) dropped from the evaporator (35) in the defrosting operation is collected in the drain pan (44), the frost is heated into liquid by the drain pan heater (56). The liquid (so-called "drain water") is discharged from the drain pan (44) to outside the trailer (11) through the predetermined discharge path.”; [0107]) 

Ikemiya lacks: 
wherein the amount of melt water discharged to a local region of a floor beneath the motor vehicle is limited to a maximum value.

Regarding the limitation, “…wherein the amount of melt water discharged to a local region of a floor beneath the motor vehicle is limited to a maximum value.”: It should be noted that Ikemiya discloses that during a defrosting operation, the amount of drain water discharged to outside the trailer after defrosting can be measured [0165]. However, Ikemiya lacks distinct disclosure regarding measuring drainage in order to limit the maximum amount of melt water discharged. 
Onimaru discloses in a similar invention, regarding vehicle systems and operations, a consideration for discharging water produced during normal automobile operations and further discloses a consideration for the times when a vehicle is brought into, for example a garage, that the dew water may drip to the floor or local region [0085]. Consequently, Onimaru discloses a method for preventing water from dripping onto the floor by providing a water receiving part (190) which limits the amount of water discharged, from normal operations, to a local region beneath the motor vehicle to a maximum value of 0 cl [0086]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Ikemiya to include wherein the amount of water discharged to a local region of a floor beneath the motor vehicle is limited to a maximum value, as taught by Onimaru. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a system capable of preventing water produced from normal automobile operations, such as defrosting, from accumulating in a local region and consequently avoiding a possible safety risk for individuals who may slip in the accumulated water or ice formed therein. 
In re claim 2, Ikemiya lacks the method according to claim 1, wherein the maximum value is less than a total amount of melt water produced in the defrosting process.   
Regarding the limitation: Onimaru discloses in a similar invention, regarding vehicle systems and operations, a consideration for water produced during normal automobile operations and further discloses a consideration for that fact that when the vehicle is brought into, for example a garage (or local region), the dew water may drip to the floor [0085]. Consequently, Onimaru discloses a method for preventing water from dripping onto the floor by providing a water receiving part (190) which limits the amount of water discharged, from normal operations, to a local region beneath the motor vehicle to a maximum value of 0 cl; 0 cl being less than the total amount of melt water produced [0086]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ikemiya to include wherein the maximum value is less than a total amount of melt water produced, as taught by Onimaru. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a system capable of preventing a portion of the total water produced from normal automobile operations from accumulating in a local region and consequently avoiding a possible safety risk for individuals who may slip in the accumulated water or possible ice formed therein.
In re claim 3, Ikemiya lacks the method according to claim 1, wherein the maximum value is less than 50% of the total amount of melt water produced in the defrosting process.  
It should be noted: For the reasons discussed in the 112(a) rejection of claim 3 discussed above; limited patentable weight is given to the specific percentage values of a total amount of melt water produced.
Regarding the limitation: Onimaru discloses in a similar invention, regarding vehicle systems and operations, a consideration for water produced during normal automobile operations and further discloses a consideration for that fact that when the vehicle is brought into, for example a garage (or local region), the dew water may drip to the floor [0085]. Consequently, Onimaru discloses a method for preventing water from dripping onto the floor by providing a water receiving part (190) which limits the amount of water discharged, from normal operations, to a local region beneath the motor vehicle to a maximum value of 0 cl; 0 cl being less than 100% of the total amount of melt water produced (i.e. less than 50%, 10%, 5%) [0086].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ikemiya to include wherein the maximum value is less than a full percentage total amount of melt water produced, as taught by Onimaru. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a system capable of preventing a portion of the total water produced from normal automobile operations from accumulating in a local region and consequently avoiding a possible safety risk for individuals who may slip in the accumulated water or possible ice formed therein.
In re claim 4, the features disclosed within the method of claim 4 are similar in scope to those discussed in the rejection of claim 3. For more information regarding the disclosed limitations, please see in re claim 3. 
In re claim 5, the features disclosed within the method of claim 5 are similar in scope to those discussed in the rejection of claim 3. For more information regarding the disclosed limitations, please see in re claim 3. 
In re claim 6, Ikemiya lacks the method according to claim 1, wherein the maximum value is less than 10 cl, and/or wherein the amount of the melt water discharged per unit area to the local region of the floor beneath the motor vehicle is limited to a maximum value, the maximum value being less than 10 I/m2.  
It should be noted: The recitation of the limitation “and/or” is confusing as it is unclear how the features of claimed limitation relate to one another and the inclusion of the phrase “and/or” in part renders the scope of the claim indefinite. For more information regarding “and/or” please see the 112 section above. 
Regarding the limitation: Onimaru discloses in a similar invention, regarding vehicle systems and operations, a consideration for water produced during normal automobile operations and further discloses a consideration for that fact that when the vehicle is brought into, for example a garage (or local region), the dew water may drip to the floor [0085]. Consequently, Onimaru discloses a method for preventing water from dripping onto the floor by providing a water receiving part (190) which limits the amount of water discharged, from normal operations, to a local region beneath the motor vehicle to a maximum value of 0 cl; 0 cl being less than any amount of melt water and thereby restricting the melt water discharged to a maximum per unit area of 0 l/m2 (i.e. less than 1cl, 10cl, 10 l/m2, 5 l/m2, 1 l/m2, 0.1 l/m2 ) [0086].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ikemiya to include wherein the maximum value of melt water discharged is limited to 0 cl and further limiting the maximum melt water per unit area to the local region to 0 l/m2, as taught by Onimaru.
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a system capable of preventing a portion of the total water produced from normal automobile operations from accumulating in a local region and consequently avoiding a possible safety risk for individuals who may slip in the accumulated water or possible ice formed therein.
In re claim 7, the features disclosed within the method of claim 7 are similar in scope to those discussed in the rejection of claim 6. For more information regarding the disclosed limitations, please see in re claim 6. 
In re claim 8, the features disclosed within the method of claim 8 are similar in scope to those discussed in the rejection of claim 6. For more information regarding the disclosed limitations, please see in re claim 6.
In re claim 9, the features disclosed within the method of claim 9 are similar in scope to those discussed in the rejection of claim 6. For more information regarding the disclosed limitations, please see in re claim 6.
In re claim 10, the features disclosed within the method of claim 10 are similar in scope to those discussed in the rejection of claim 6. For more information regarding the disclosed limitations, please see in re claim 6.
In re claim 12, Ikemiya discloses the method according to claim 1, wherein the melt water produced in the defrosting process is distributed over a route, on the floor. (“After frost (ice blocks etc.) dropped from the evaporator (35) in the defrosting operation is collected in the drain pan (44), the frost is heated into liquid by the drain pan heater (56). The liquid (so-called "drain water") is discharged from the drain pan (44) to outside the trailer (11) through the predetermined discharge path.”; [0107])
In re claim 17, Ikemiya discloses the method according to claim 1, wherein the melt water is collected in a collecting container (“After frost (ice blocks etc.) dropped from the evaporator (35) in the defrosting operation is collected in the drain pan (44)” [0107])
In re claim 19, the method according to claim 1, wherein the melt water (22) is evaporated.
Regarding the limitation:  Evaporation of water as recited in the method of claim 19 above is simply a natural process and accordingly the features of claim 19 are given limited patentable weight because the applicant has not tied the evaporation of melt water to any particular design feature of the system within the recited claim. For more information please see the rejection of claim 19 in the 112(b) section above. 
It should be noted: Onimaru discloses in a similar invention, regarding vehicle systems and operations, a consideration for a configuration wherein the dew water accumulated in the receiving part 190 can be evaporated by the heating unit 191 [0175].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ikemiya to include wherein the melt water is evaporated, as taught by Onimaru. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means to make it possible to avoid the man-hours needed for carrying out water exhaustion treatment for the dew water accumulated in a collecting container by evaporating the water collected using the thermal energy of a heating unit [0175].
In re claim 20, Ikemiya discloses a motor vehicle (refrigerated vehicle 10) comprising: a heat exchanger (51), and a control unit (80). 
Ikemiya lacks:
…wherein the control unit is designed to carry out a method according to claim 1.
Regarding the limitation: the features disclosed within claim 20 are similar in scope to those discussed in the rejection of the method of claim 1. For more information regarding the disclosed limitations, please see in re claim 1.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemiya (US 20130118195 A1) and Onimaru (US 20120262881 A1), as applied to claim 1 above and further in view of Katayama (US 20200055370 A1).
In re claim 11, Ikemiya lacks the method according to claim 1, wherein the defrosting process is carried out only while the motor vehicle is in motion.  
It should be noted: The limitations of the method claim 11 seem to contradict the “local region” defined within the specification and recited within the method of claim 1. For more information on the rejection of claim 11 please see the 112 section above.  
Regarding the limitation: Katayama discloses in a similar invention, regarding vehicle air conditioning systems, a consideration wherein it is assumed that a vehicle is traveling during a defrosting operation [0004].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ikemiya to include wherein the defrosting process is carried out only while the motor vehicle is in motion, as taught by Katayama. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a system which is configured to account for the effects on an outdoor heat exchanger that is exposed to wind (traveling wind) when the vehicle is traveling during the defrosting operation [0004].
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemiya (US 20130118195 A1) and Onimaru (US 20120262881 A1), as applied to claim 1 above and further in view of Ishizeki (US 20200207182 A1) and Katayama (US 20200055370 A1).
In re claim 13, Ikemiya lacks the method according the method according to claim 1, wherein, while the defrosting process is being carried out, 
a screen element is arranged in front of the heat exchanger, 
thus preventing the flow of ambient air through the heat exchanger, and/or 
wherein the defrosting process is carried out only up to a maximum speed of the motor vehicle of 50 km/.  
It should be noted: The recitation of the limitation “and/or” is confusing as it is unclear how the features of claimed limitation relate to one another and the inclusion of the phrase “and/or” in part renders the scope of the claim indefinite. For more information regarding “and/or” please see the 112 section above. 
Regarding the limitation, “…a screen element is arranged in front of the heat exchanger, thus preventing the flow of ambient air through the heat exchanger”: Ishizeki discloses in a similar invention, regarding vehicle air conditioning, a consideration for a shutter referred to as a grille shutter. When the shutter 23 is closed, it is constituted to prevent running air from flowing into the outdoor heat exchanger 7 [0039; FIG.1].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ikemiya to include a screen element is arranged in front of the heat exchanger, thus preventing the flow of ambient air through the heat exchanger, as taught by Ishizeki. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for preventing unwanted air flow from effecting the operations of a heat exchanger within an air-conditioning system. 
Regarding the limitation, “…wherein the defrosting process is carried out only up to a maximum speed of the motor vehicle of 50 km/.”: Katayama discloses in a similar invention, regarding vehicle air conditioning systems, a consideration wherein the defrosting operation release instruction unit 22 acquires the traveling speed of the vehicle through the vehicle information acquisition unit 23 (FIG. 2), and determines whether or not the traveling speed is equal to or higher than a predetermined speed determination threshold value Vth (for example, “80 km/h”) [0083]. Katayama further discloses, when the traveling speed of the vehicle is lower than the speed determination threshold value Vth, the defrosting operation release instruction unit 22 determines that the defrosting release condition is not satisfied (the defrosting operation is to be continued), and does not output the release instruction [0084]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ikemiya to include wherein the defrosting process is carried out only up to a maximum speed of the motor vehicle, as taught by Katayama. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a system configured limit operations to conditions wherein the traveling speed of the vehicle is relatively low (lower than the speed determination threshold value Vth), it can then be considered that a degree of degradation of the defrosting performance due to the traveling wind is also small. Therefore, it is possible to effectively perform removal of the frost attached to the outdoor heat exchanger by performing the defrosting operation [0084].
It should be noted: the system of Katayama is configured to determine a predetermined speed threshold value Vth. Configuring the system to limit the speed to a predetermined speed threshold value Vth is interpreted as result effective variable, wherein the value of Vth is determined based upon vehicle design needs and configured to a speed threshold which limits the adverse effects of ambient air flow during high-speed travel upon the defrosting process. For more information regarding result effective variables please see MPEP “2144.05 [II.B]”.
One of ordinary skill in the art would recognize that going above a certain speed threshold results in undesirable effects on a defrosting process. One of ordinary skill in the art would be motivated to determine a maximum speed threshold in order to prevent the adverse effects of high-speeds wherein, the heat of a high-temperature of refrigerant flowing into the outdoor heat exchanger is removed by the wind; Thus, the defrosting performance is degraded, and it becomes difficult to melt the frost attached to the outdoor heat exchanger [Katayama; 0004]. Determining the maximum speed threshold would simply be a result-effective variable based on routine experimentation and design factors of the vehicle itself.  
In re claim 14, the features disclosed within the method of claim 14 are similar in scope to those discussed in the rejection of claim 13. For more information regarding the disclosed limitations, please see in re claim 13.
In re claim 15, the features disclosed within the method of claim 15 are similar in scope to those discussed in the rejection of claim 13. For more information regarding the disclosed limitations, please see in re claim 13. 
In re claim 16, the features disclosed within the method of claim 16 are similar in scope to those discussed in the rejection of claim 13. For more information regarding the disclosed limitations, please see in re claim 13. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemiya (US 20130118195 A1) and Onimaru (US 20120262881 A1), as applied to claim 1 above and further in view of Casci (US 20190217975 A1).
In re claim 18, Ikemiya lacks the method according to claim 7, wherein the collecting container comprises an outlet device that limits the amount of melt water that is discharged to the local region and/or exits from the collecting container per unit area of the floor and/or per unit of time, and/or wherein the outlet device is opened and/or closed for limiting the amount of melt water that is discharged to the local region and/or exits from the collecting container per unit area of the floor and/or per unit of time to the maximum value.
It should be noted: Due the to fact that the limitations are listed as alternatives as recited in claim 18, and understood by the use of the term “and/or”, prosecution requires that only one feature of those listed among alternatives be found within the prior art in order to read on the claimed limitations. 
It should be noted: The recitation of the limitation “and/or” is confusing as it is unclear how the features of claimed limitation relate to one another and the inclusion of the phrase “and/or” in part renders the scope of the claim indefinite. For more information regarding “and/or” please see the 112 section above. 
Regarding the limitation, “…collecting container”; the features disclosed within the limitation are similar in scope to those discussed in the rejection of claim 17. For more information regarding the disclosed limitations, please see in re claim 17.
Regarding the limitation, “…collecting container comprises an outlet device that limits the amount of melt water that is discharged to the local region”; Casci discloses in a similar invention, regarding water management within a vehicle, a consideration for a collecting container 46 which may be configured to collect condensed water from a heat exchanger 28. Casci further discloses the use of a collection valve 48 used to divert water from the collector 46 to a drain 58 allowing water to be disposed of outside of the vehicle [0018]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ikemiya to include wherein the collecting container comprises an outlet device that limits the amount of melt water that is discharged to the local region, as taught by Casci. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a system configured to allow a collection container to be manually drained by opening the collection valve and wherein the collection valve is configured to further limit the amount of melt water discharged to a maximum value of 0 cl during normal operations (i.e. the collection valve is closed).
Regarding the remaining limitations: Please see the discussion above as well as the 112 section for more information regarding the recitation of “and/or”. 
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763